DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Response to Amendment
The amendment filed on August 31, 2022 has been entered. Claims 1-3, 6, 8, 18-21 remain pending in the application. Claims 20-21 are new. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on June 02, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “the first metallic plate and the second metallic plate are fixed to the third material plate without the first metallic plate and an inner surface of the second penetrating part of the third material plate being melted and joined together at the inner surface of the second penetrating part of the third material plate.” The amended claim recites that inner surface of third material plate does not melt.
 However, paragraphs [29-31] of the original disclosure describes “Laser 4 is applied in the thickness direction to the region where first projection 8 of first material 1 is positioned in first through-hole 11 of third material 3. As a result, second material 2 is softened and melted by the welding heat input indirectly transferred from weld 10 where first projection 8 and first through-hole 11 are melted and joined together. In other words, the welding heat input to first material 1 as the first metallic material indirectly heats part of the second material that is around second through-hole 12 until the part is softened and melted. A key to successful softening and melting of second material 2 is the size of first gap 6 between first projection 8 of first material 1 and the rim of second through-hole 12 of second material 2. When first gap 6 is in a proper range, second material 2 is partly melted by the welding heat input while first material 1 and third material 3 are being welded. The molten part of second material 2 flows into first gap 6. As a result, first material 1 and third material 3 are tightly fixed to the inner surface of second through-hole 12 of second material 2. When first gap 6 is small, first projection 8 and part of third material 3 that is around first through-hole 11 are welded together. During the welding, second material 2 is partly melted by the welding heat input while laser 4 is being applied to the weld seam where first material 1 and third material 3 are in contact with each other. The molten part of second material 2 flows into first gap 6. Assume that second material 2 is resin or other low-boiling-point materials and that first gap 6 is so small that first projection 8 and the rim of second through-hole 12 are too close to each other. In this case, the resin of second material 2 is excessively subjected indirectly to the welding heat input while laser 4 is being applied to first and third materials 1 and 3. As a result, the resin of second material 2 may vaporize and blow off, causing the weld to be defective.” 
Paragraph [54] describes “Assume that second material 2 is resin low in the melting and boiling points. In this case, second material 2 is likely to be melted by a welding heat input and to flow into weld 10 and vaporize, possibly generating welding holes or other defectiveness. To avoid this happening, discharge holes 14 can be formed in at least one of first and third materials 1 and 3 which sandwich and fix second material 2 in between. In this case, discharge holes 14 can prevent the molten part of second material 2 from flowing into weld 10 while laser 4 is being applied to it, and accelerates the discharge of the molten part to the outside.” 
The original disclosure describes explicitly that second material 2 is melted by a welding heat input. The molten part of second material 2 flows in the gap, as a result, first material 1 and third material 3 are tightly fixed to the inner surface of second through-hole 12 of second material 2. Thus the claim that first and second plates are fixed without melting the third material is not supported in the original disclosure.

    PNG
    media_image1.png
    391
    630
    media_image1.png
    Greyscale

Fig. 1 from the instant application describing joint structure before and after welding. It is noted that plate 3 in Fig. 1 corresponds to the second metallic plate in the claim. Plate 2 in Fig. 1 corresponds to third material plate in instant claim.
Claim 20 recites “the weld is only on the portion where the outer edge of the first projection of the first metallic plate is butted against the inner edge of the first penetrating part of the second metallic plate.” Paragraph [29] of the original disclosure describes “Laser 4 is applied in the thickness direction to the region where first projection 8 of first material 1 is positioned in first through-hole 11 of third material 3. As a result, second material 2 is softened and melted by the welding heat input indirectly transferred from weld 10 where first projection 8 and first through-hole 11 are melted and joined together. In other words, the welding heat input to first material 1 as the first metallic material indirectly heats part of the second material that is around second through-hole 12 until the part is softened and melted.” The original disclosure explicitly describes melting and flowing of second material. Thus the claim that weld is only on the portion where first and second metal plates are butted does not have support in the original disclosure.
Claims 2-3, 6, 8, 18-21 are rejected based on their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first metallic plate and the second metallic plate are fixed to the third material plate without the first metallic plate and an inner surface of the second penetrating part of the third material plate being melted and joined together at the inner surface of the second penetrating part of the third material plate.” Claim 6 depends on claim 1 and recites “a part of the third material plate that is around the second penetrating part is configured to flow and is fixed to an outer periphery of the first projection.” Claim 1 and claim 6 have conflicting limitations. It is not clear if the third plate is fixed to the first projection around second penetrating part. It is also not clear if the third plate melts and flows. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 6, 8, and 18-21 are rejected under 35 USC 103 as being unpatentable.
Claim 1, 2, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, US 3524042(hereafter Bennett), and further in view of Fuchs et al., US 20090278371 (hereafter Fuchs).
Regarding claim 1, Bennett teaches a method to join dissimilar metals through rivet and welding in order to achieve very low electrical resistance. Bennet teaches joining of two copper plates 10, 14 with aluminum wire 12 by copper rivets and holes. Bennett teaches,

    PNG
    media_image2.png
    319
    591
    media_image2.png
    Greyscale

Fig. 1 of Bennett teaches joining dissimilar metals with through holes by rivets 22 where rivets are projections
“A joint structure comprising: a first metallic plate that is one of a ferrous metal and a nonferrous metal and has a first projection,” (Abstract teaches welded joint of overlapped strips of metal. Fig. 1 and 2 teaches copper plates 10, and 14 with through holes. Copper rivets 22 connects the copper plates through the holes 16, 18, 20. Hence copper plate 10 is the first metallic plate and rivet 22 is the projection. It is well known in the art that copper is a nonferrous metal.)
 “a second metallic material plate that is the one of the ferrous metal and the nonferrous metal, the second metallic material having a first penetrating part larger in diameter or width than the first projection,” (Fig. 1-2 teaches copper plate 14 with holes 20 larger than the diameter of the shank of the rivet 22. Rivets correspond to the first projection in instant claim. Column 2, lines 50-52 teaches “The holes must be formed in a complimentary manner so as to accept the rivets 22.” Additionally, it is well known in the art that copper is a nonferrous metal.)
“the third material plate having a second penetrating part larger in diameter or width than the first projection,” (Fig. 1-3 teaches aluminum plate 12 has holes 18 larger than the diameter of the shank of the rivet 22. Column 2, lines 50-52 teaches “The holes must be formed in a complimentary manner so as to accept the rivets 22.” Here aluminum plate 12 corresponds to the third material plate.)

    PNG
    media_image3.png
    673
    790
    media_image3.png
    Greyscale

Fig. 2 and 3 of Bennett teaches a joint structure before and after welding, respectively. The projections 22 are placed inside the holes and metal plates are bought in contact with each other. The outer edge of projection is welded to inner edge of hole 1 by welding heat.
 “wherein: the first projection is positioned in the second penetrating part,” (Rivet 22 is positioned through the holes 16, 18, and 20 as taught in Fig. 1-2.)
 “ and the first projection is further positioned in the first penetrating part such that the third material plate is directly sandwiched between the first metallic plate and the second metallic plate;” (Fig. 2 and Claim 1 teaches “assembling a sandwich of copper and aluminum metals to be joined in overlapping relation, with the aluminum in the center thereof,” hence 3rd plate 12 is directly sandwiched between two copper plates 10 and 14 by projection rivet 22.)
 “5an outer edge of the first projection of the first metallic plate is joined to an inner edge of the first penetrating part of the second metallic plate by a weld” (Column 3, lines 4-14 teaches “The shanks of the rivet 22 have increased in diameter and are welded to the metal surrounding the holes in the metal members 10 and 14.” Annotated Fig. 3 teaches outer edge of projection 22 joined to the inner edges of the holes through weld.)
“ such that the first metallic plate and the second metallic plate are melted and joined together to directly compress and fix the third material plate between the first metallic plate and the second metallic plate, thereby fixing the first metallic plate, the second metallic plate, and the third material plate together;”(The claim is interpreted as the welding process forms a joint to fix the three materials together. Fig. 3 and Column 2, lines 17-29 teaches “It has been discovered that a good, low-resistance, high-mechanical strength joint may be formed between similar or dissimilar metals by the use of rivets and welding. The metals to be joined are placed in overlapping relation and holes formed in the overlapped portion of the metal. Rivets are set in these holes and welding electrodes applied to opposite ends of the rivets. Heat and Pressure from the welding electrodes upsets the rivets and welds them to the overlapped metal. The welding electrodes will heat the rivets sufficiently to cause them to weld along their shanks to the metals being joined.”
This is a product by process claim. Since the patentability of a product does not depend on its method of production, the joint structure taught in Bennett is the same or obvious as the joint structure claimed in the instant claim. See MPEP 2113-I.Additionally, the limitation recites a welded joint structure that is different from the claimed pre-weld structure. A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05(p).)
 “the weld is on a portion where the outer edge of the first projection of the first metallic plate is butted against the inner edge of the first penetrating part of the second metallic plate;” (Annotated Fig. 1 and 3 teaches outer edge of projection 22 is butted and welded against inner edge of plates 10 and 14.)
“and the first metallic plate and the second metallic plate are fixed to the third material plate without the first metallic plate and an inner surface of the second penetrating part of the third material plate being melted and joined together at the inner surface of the second penetrating part of the third material plate.” (Paragraph [31] of the original disclosure describes “Assume that second material 2 is resin or other low-boiling-point materials and that first gap 6 is so small that first projection 8 and the rim of second through-hole 12 are too close to each other. In this case, the resin of second material 2 is excessively subjected indirectly to the welding heat input while laser 4 is being applied to first and third materials 1 and 3. As a result, the resin of second material 2 may vaporize and blow off, causing the weld to be defective.” In light of this, the claim is interpreted as undue melting of the third material plate is prevented at the weld.
Bennett teaches in column 2, lines 35-40 “it has been found desirable to place the aluminum between the strips of copper to prevent undue melting of the aluminum during the welding step.”  Here aluminum corresponds to the third material plate. Bennett teaches experimental data of a weld joint formed with aluminum wire placed between copper plates. Column 3, lines 25-30 teaches “The resulting joint was similar to that described above with reference to FIG. 3. The joint was subjected to short circuit and thermal cycling tests which showed substantially no change in either the temperature rise of the resistance of the joint during the tests. Also, tests were made to determine the resistance of such joint and found to have extremely low resistance.” An extremely low resistance weld joint implies a defect free weld joint where undue melting of aluminum wire is prevented in Bennett. )
However, Bennett does not explicitly teach that third material plate is resin, first projection being integrally formed.
 Fuchs et al. teaches a joint for automotive vehicle of dissimilar materials and hence from the same field as the instant claim. 
“the first projection being integrally formed with the first metallic plate;…..and a third material plate, the third material plate being a resin material or the other of the ferrous metal and the nonferrous metal,” (Paragraph [16] of Fuchs teaches “the members 12, 14 may comprise any suitable metal, e.g., steel, aluminum, etc., for use in automotive applications. For example, the member 12 may comprise a steel doubling plate and the member 14 may comprise a structural steel rail configured to act as a load bearing member of a vehicle body.” It is inherent that steel is a ferrous metal and aluminum is a non-ferrous metal. Fuchs also teaches a first projection 18 in one of the metal members in Fig. 2. Fuchs et al. teaches in paragraph [18] “The buttons 18 may be stamped or otherwise integrally formed with the member 12.” Here buttons correspond to the first projection.

    PNG
    media_image4.png
    388
    713
    media_image4.png
    Greyscale

Fig. 2B of Fuchs et al. teaches a joint structure where two metal layers are welded to a resin material through a hole in the resin.
Paragraph [15] teaches “The composite member 10 may comprise any synthetic material suitable for use as a structural member for an automotive vehicle. For example, the composite member 10 may comprise a non-reinforced or fiber-reinforced thermoplastic and/or a thermoset plastic.” It is inherent that the fiber-reinforced thermoplastic is a type of resin.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the 1st metallic plate of Bennett with integrally formed projection as taught in Fuchs, especially to use in one sided welding and sandwich a resin material plate as a third material plate. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. 
MPEP 2144.04-V-B teaches that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art. Thus it would have been obvious to one of ordinary skill in the art to form the first projection integrally with the 1st metallic plate.)
Regarding claim 2, 
“The joint structure according to claim 1, wherein the first metallic plate and the second metallic plate are melted and joined together with an end of the first projection extending further than the first penetrating part.” (Fig. 3 of Bennett teaches that the projection rivets 22 extend beyond the holes 20 of the 2nd metal plate.
 Furthermore, this limitation is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)
Regarding claim 18,
“The joint structure according to claim 1, wherein the first projection is continuous with the first metallic plate such that the first projection and the first metallic plate are monolithic.” (Similar scope to the limitation “the first projection being integrally formed with the first metallic plate;” in claim 1 and hence rejected under the same argument.)
Regarding claim 19,
“The joint structure according to claim 1, wherein the first projection is not a rivet.” (Bennett does not teach first projections are not rivet.
Fuchs teaches in paragraph [18] “buttons 18, e.g., divots, depressions, etc., are provided in the member 12 and extend into respective apertures 20 in the composite member 10. The buttons 18 may be stamped or otherwise integrally formed with the member 12.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the first projections of Bennett as buttons as taught in Fuchs, especially to use in one sided welding. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31].)
Regarding claim 20,
“The joint structure according to claim 1, wherein the weld is only on the portion where the outer edge of the first projection of the first metallic plate is butted against the inner edge of the first penetrating part of the second metallic plate.” (Annotated Fig. 3 of Bennett teaches a weld where the projection is butted against second metallic plate. 

    PNG
    media_image5.png
    746
    790
    media_image5.png
    Greyscale

The claim limitation “only” is interpreted as  described in paragraph [31] of the original disclosure “Assume that second material 2 is resin or other low-boiling-point materials and that first gap 6 is so small that first projection 8 and the rim of second through-hole 12 are too close to each other. In this case, the resin of second material 2 is excessively subjected indirectly to the welding heat input while laser 4 is being applied to first and third materials 1 and 3. As a result, the resin of second material 2 may vaporize and blow off, causing the weld to be defective.” In light of this, the limitation “only” is interpreted as undue melting of the third material plate is prevented at the weld. 
Bennett teaches in column 2, lines 35-40 “it has been found desirable to place the aluminum between the strips of copper to prevent undue melting of the aluminum during the welding step.”  Here aluminum corresponds to the third material plate. Bennett teaches experimental data of a weld joint formed with aluminum wire placed between copper plates. Column 3, lines 25-30 teaches “The resulting joint was similar to that described above with reference to FIG. 3. The joint was subjected to short circuit and thermal cycling tests which showed substantially no change in either the temperature rise of the resistance of the joint during the tests. Also, tests were made to determine the resistance of such joint and found to have extremely low resistance.” An extremely low resistance weld joint implies a defect free weld joint where undue melting of aluminum wire is prevented in Bennett. )
Regarding claim 21,
“The joint structure according to claim 1, the weld is one of a laser weld, an arc weld and a plasma weld.” (The limitation is a product by process claim where different methods of welding are cited to make a weld structure. Bennett teaches resistance welding in Fig. 2. 
Even though resistance welding has some different features than arc/laser/plasma welding, they still fall under welding- where heating melts the materials to form a joint. Additionally, this is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and evidenced by Britannica.com website (hereafter Britannica).
 “and a part of the third material plate that is around the second penetrating part is configured to flow and is fixed to an outer periphery of the first projection.”(Based on paragraphs [29-31] of the instant specification the claim is interpreted as the third material has an inherent property to melt and flow when an appropriate welding heat is applied directly or indirectly. Figure 3 and column 3, lines 4-14 in Bennett teaches “the shanks of rivets 22 have also enlarged in diameter in the holes of member 12 and the heat has caused welding between the shank and the material surrounding such holes”. 
Additionally, this is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)
 “The joint structure according to claim 1, wherein the third material plate is the resin material” (Bennett does not explicitly teach a resin material as the third material. 
Fuchs et al. teaches that the metal members 12 and 14 are fixedly attached through spot welding at weld 26 which holds the third material 10. Fuchs et al. teaches in Paragraph [15] “The composite member 10 may comprise any synthetic material suitable for use as a structural member for an automotive vehicle. For example, the composite member 10 may comprise a non-reinforced or fiber-reinforced thermoplastic and/or a thermoset plastic.” Britannica.com teaches in the screenshot below that fiber-reinforced thermoplastic is a type of resin and it can be molded repeatedly upon heating. Hence, it is established in the art that resins can mold, corresponding to flow and fix, to the surrounding under appropriate temperature. 

    PNG
    media_image6.png
    358
    1627
    media_image6.png
    Greyscale

Screenshot of Britannica
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a resin material as taught in Fuchs as the third material plate in the joint structure of Bennett. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since the technique to join dissimilar materials through welding heat was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and further in view of Rood et al., US 3095951 (hereafter Rood et al.) and YouTube screenshot.
The primary combination of references in claim 1 does not explicitly show a third penetration in the first projection.
Rood et al. teaches a structure for joining dissimilar materials by making a hole in the incompatible material and welding the first and second metal through the hole. Rood et al. teaches,
“The joint structure according to claim 1, wherein an end of the first projection has a third penetrating part.” (Fig. 1 and Fig. 5 teaches a hole 4 at the end of the first projection 3.)


    PNG
    media_image7.png
    408
    676
    media_image7.png
    Greyscale

Fig. 5 of Rood et al. teaches sandwiching member 11 between member 1 and 13 wherein member 1 has a projection 3’ with a third hole at the end and projection 3’ is placed inside the second hole 12 of third material member 11
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a hole to the rivet as taught by Rood et al. instead of using a solid rivet as taught by modified Bennett. One of ordinary skill in the art would have been motivated to do so in order to provide “an improved method of joining dissimilar materials by plug welding” as taught by Rood et al. in column 2, lines 15-17. Moreover, semi tubular rivet with hole at the end is well known in the art as taught in the attached YouTube screenshot. This semi tubular rivet can be used in Bennett instead of the solid rivet. Since all the claimed elements were known in the prior art and one skilled in the art could have combined the semi tubular rivet instead of the solid rivet to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image8.png
    1003
    1340
    media_image8.png
    Greyscale

YouTube screenshot teaching semi tubular rivet with hole at the end, published date August 13, 2015
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and further in view of Kagitani, JP2012254481 (hereafter Kagitani).
The primary combination of references in claim 1 does not teach discharge holes. Kagitani teaches a welding method by which the welding quality of a welded joined body is secured by preventing generation of porosity. Kagitani teaches
“The joint structure according to claim 1, wherein at least one of the first metallic plate and the second metallic plate has a discharge opening penetrating along a thickness of the at least one of the first metallic plate and the second metallic plate,” (Abstract, Figure 4-5 teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials 51, 52 are overlapped and laser welded. Exhaust holes 55 are formed in one of the plate members 51 along its thickness direction as shown in Fig. 4. The hole 55 in plate 51 is capable of discharging evaporated material from the mating face of plate 51 and 52 to outside.)
“ the discharge opening being located in a position corresponding to an outside of the second penetrating part of the third  material plate.” (Abstract, Figure 4-5 teaches “In the step of joining the metal plates 51, 52, the plurality of superposed metal plates 51, 52 are joined by irradiating the vicinity of the gas emission hole 55 with the laser beam 60”. Thus gas exhaust holes 55 are placed outside the laser irradiated welded area 60.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the gas exhaust holes 55 in the plate member 51 as taught by Kagitani to the first and/or second metals of modified Bennett wherein the exhaust holes are placed outside the welding area of the second hole of the third material. One of ordinary skill in the art would have been motivated to do so in order to prevent generation of porosity as taught in Abstract of Kagitani.)

    PNG
    media_image9.png
    402
    429
    media_image9.png
    Greyscale


Fig. 4 and 5 of Kagitani teaches exhaust hole 55 outside welding area defined by laser 60. Both layers 51 and 52 are able to discharge materials through hole 55.
	Response to Arguments
Applicant’s arguments filed on August 31, 2022 with respect to 112(a) rejections on pages 5-7 are persuasive and 112(a) rejections of office action mailed on June 02, 2022 are withdrawn. 
Applicant’s arguments filed on August 31, 2022 with respect to prior art rejections of claim(s) 1-3, 6, 8, and 18-21 have been considered but are not persuasive.
The applicant amended claim 1 to recite “the first metallic plate and the second metallic plate are fixed to the third material plate without the first metallic plate and an inner surface of the second penetrating part of the third material plate being melted and joined together at the inner surface of the second penetrating part of the third material plate.” The applicant argues on pages 7-11 of Remarks that this amendment makes the invention distinguishable over prior art. However, a new ground of rejection is made based on prior art as discussed above.
The applicant argues on page 9-10 against the method of Bennett. The applicant describes his own interpretation of the method in Bennett without presenting experimental data proving defect. In contrast, Bennett presents experimental data of the weld joint in column 3, lines 10-30. Due to the absence of tests comparing appellant’s interpretation with those of Bennett, we conclude that appellant’s assertions interpretation constitute mere argument. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. MPEP 716.01( c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         
                                                                                                                                                                                               /JUSTIN C DODSON/Primary Examiner, Art Unit 3761